Exhibit 10.4

 

[g93941kki001.jpg]

 

February 10, 2011

 

Leo F. Casey

32 Woodland Road

Lexington, MA 02621

 

Dear Leo:

 

Satcon Technology Corporation (“Satcon” or the “Company”), an employer at will,
is pleased to confirm the terms and conditions under which we will continue to
employ you as our Executive VP Engineering and Chief Technical Officer,
reporting to the President and Chief Executive Officer.

 

Compensation

 

Your starting base salary will be $285,090 per annum payable in substantially
equal bi-weekly installments of $10,965.00. Such salary maybe increased (but not
decreased) from time to time at the discretion of the Company.

 

In addition, you are eligible for a fiscal year based incentive cash bonus
opportunity of up to 30% of your base salary for a particular fiscal year
pursuant to the terms of the Satcon Incentive Plan for Management.

 

You have received in the past and may, subject to Board approval and our normal
option grant procedures, receive in the future, stock option grants under the
various incentive compensation plans that the Company has had in effect,
including Satcon’s 2005 Incentive Compensation Plan (the “Plan”; individually,
an “Option” and, collectively, the “Options”). Except as set forth below, any
unvested shares under the Options will expire on the last day of your employment
and each Option will expire at the earlier of ten years after the date of grant,
if you remain an active employee at that time, or 90 days after you are no
longer employed by Satcon hereunder (unless you are terminated for “Cause” (as
hereinafter defined) in which case it will expire immediately). If your
employment is terminated without Cause or is Constructively Terminated (as such
term is hereinafter defined) or you become subject to a Disability (as such term
is defined under the Plan) or die while you are employed by the Company you or
your Estate shall have 12 months after such termination without Cause,
Constructive Termination, determination of Disability or date of death to
exercise the option. If a Change in Control (as such term is defined under the
Plan) occurs, all unvested shares under the Options will vest, and you will have
the right to exercise the Options at or prior to the closing of the Change in
Control transaction. If you choose not to exercise, your Options will be
accorded the same treatment as options outstanding under the Plan are accorded
under the Change in Control transaction.

 

Clean power.                       Satcon 27 Drydock Avenue Boston, MA 02210 P
617.897.2400 F 617.897.2401 satcon.com

 

--------------------------------------------------------------------------------


 

Constructive Termination

 

For the purposes of this letter, “Constructive Termination” shall be deemed to
occur if: (a) there is any reduction of your base compensation; or (b) the
Company reduces or changes your responsibilities such that you are no longer
performing the duties customarily performed by the EVP Engineering and Chief
Technical Officer of Satcon (other than as a result of your dying, being
terminated for Cause or becoming Disabled); or (c) the Company requires you to
move your principal residence to a location that is more than 35 miles from
Satcon Corporate: 27 Drydock Ave, Boston MA 02210; and you provide the Company
with 15 days notice of such reduction, change or requirement and the Company
does not remedy such situation within the thirty (30) day period immediately
following such notice and you then elect to terminate your employment
relationship voluntarily.

 

Payments and Benefits Upon Termination of Employment

 

Upon termination of your employment, the Company shall pay you any compensation
and benefits earned by you through the date of termination of your employment
(the “Termination Date”), including any earned bonus that has not been paid as
of the Termination Date. Additionally, in the event that your employment has
been terminated by the Company without Cause (other than as a result of your
dying or becoming subject to a Disability) or your employment has been
Constructively Terminated, and conditioned upon your execution of a written
release reasonably acceptable to the Company and you (a “Release”) that becomes
binding upon you and the Company (to be drafted and provided by the Company) of
any and all claims, including without limitation any claims for lost wages or
benefits, the issuance of additional stock options, compensatory damages,
punitive damages, attorneys’ fees, equitable relief, or any other form of
damages or relief you may assert against the Company, you shall receive the
following benefits for the twelve (12) month period immediately following the
Termination Date: (i) continuation of your base salary (as of the Termination
Date), less all applicable taxes and withholdings, paid in accordance with the
Company’s normal payroll schedule and practices, and (ii) payment by the Company
of the share of the premiums for continuation of medical and dental benefits
under COBRA that are paid by the Company for active and similarly-situated
employees who receive the same type of coverage, assuming you elect and are
eligible for such coverage.

 

Definition of Cause

 

For purposes of this letter, “Cause” for termination shall be deemed to exist
upon (i) a good faith finding by the Board of Directors of the Company (A) that
you have repeatedly and willfully failed to perform your reasonably assigned
duties for the Company, which failure is not cured within fifteen days after
written notice to you of such finding; (B) that you have engaged in fraud, gross
negligence or the deliberate and intentional violation of material rules or
standards applicable to you as a result of your employment at the Company
(“Misconduct”), which fraud, gross negligence or Misconduct has had or could
have a material adverse effect on the Company; or (C) that you have been
enjoined or otherwise prevented by court order (whether temporarily or
permanently) from performing your full duties as EVP Engineering and Chief
Technical Officer of the Company; (ii) that you have been convicted of, or pled
guilty or nolo

 

--------------------------------------------------------------------------------


 

contendere to, any crime involving moral turpitude or any felony; or (iii) a
breach by you of any material provision of this Agreement or any invention and
non-disclosure agreement with the Company, which breach is not cured within
fifteen days after written notice thereof to you.

 

Non-Competition and Non-Solicitation

 

During the period of your relationship as an officer, employee or consultant of
the Company, you will devote your available business time and all commercially
reasonable efforts to promoting and advancing the business of the Company.
During such period and for a period of the greater of (i) six months after
termination of such relationship (for any reason whatsoever) or (ii) any period
of time during which the Company is continuing to pay you compensation or
provide you with benefits hereunder, you agree not to do any of the following:
(A) whether alone or as a partner, officer, director, consultant, agent,
employee or stockholder of any company or other commercial enterprise, engage in
any business or other commercial activity which is or may be competitive with
the products and services being designed, conceived, marketed, distributed or
developed by the Company at the time of termination of such relationship or
products that fall within the anticipated research and development activities of
the Company at the time of termination, (B) directly or indirectly either for
yourself or for any other commercial enterprise, solicit, divert or take away or
attempt to solicit, divert or take away, any of the Company’s customers,
business or prospective customers in existence at the time of termination of
such relationship, and (C) solicit or induce any employee or consultant to
terminate his or her relationship with the Company, nor recruit, attempt to
recruit, hire, or attempt to hire any such Company employee or consultant other
than on behalf of the Company, whether or not the organization is competitive
with the Company’s Business. For purposes of this Agreement, “prospective
customers” shall include those customers being solicited by the Company at the
time of the Key Employee’s termination.

 

You agree that any breach of this section of this Agreement could cause
irreparable damage to the Company. The Company shall have, in addition to any
and all remedies of law, the right to an injunction or other equitable relief to
prevent any violation of your hereunder, and/or the right to specific
performance.

 

Benefits

 

You will be eligible to participate in our comprehensive medical insurance plan,
dental insurance, 401k savings plan, long term disability and life insurance
plans. You are eligible for four (4) weeks of paid vacation per year. Vacation
time is accrued in equal monthly increments over the course of the year. You
will be entitled to be reimbursed for your reasonable and necessary business
expenses in accordance with our standard policy regarding such reimbursements.

 

Other Agreements

 

You will be required to review and sign the company’s standard non-disclosure
and patent agreement prior to or on your first day of work. You will also be
required to agree to the terms of the Satcon insider trading policy and
procedures. As you will be a Section 16 officer, you will

 

--------------------------------------------------------------------------------


 

be subject to the reporting requirements under Section 16 of the Securities
Exchange Act of 1934.

 

You shall be entitled to indemnification from the Company as may be provided in
the Company’s Certificate of Incorporation and Bylaws to officers and directors
of the Company. You shall be included in any directors and officers liability
insurance coverage provided to the Company’s directors and executive officers
generally from time to time.

 

 

Sincerely,

 

/s/ Charles S. Rhoades

 

 

Charles S. Rhoades, President and Chief Executive Officer

 

Satcon Technology Corporation

 

 

 

 

AGREED TO AND ACCEPTED

 

 

 

 

 

/s/ Leo F.Casey

 

 

Leo F.Casey

 

 

 

--------------------------------------------------------------------------------

 